Citation Nr: 1749702	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  15-25 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for right ear hearing loss (HL).

2.  Entitlement to service connection for hypertension (HTN), to include as secondary to service-connected diabetes mellitus type II (DM II).

3.  Entitlement to service connection for residuals of a left eye injury.

4.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, not otherwise specified (NOS), and anxiety disorder NOS.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a disability of the spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to October 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Juan, the Common Wealth of Puerto Rico. 

In March 2017, the Veteran testified before the undersigned at a Board videoconference hearing.  A transcript of this hearing has been associated with the claims file.

For clarification purposes, the Board notes that the record does not reflect that the Veteran properly perfected the appeals for service connection for HTN or increased initial rating for HL.  See July 2015 VA Form 9.  Nevertheless, as the RO certified this matter to the Board and testimony was subsequently taken, jurisdiction will be accepted.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

The Court of Appeals for Veteran Claims (Court) has held that a claim for service connection for a psychiatric disorder encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330   (Fed. Cir. 2008).  In reconciling these holdings, the Court held that when varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).

The RO most recently denied service connection for an anxiety disorder (claimed as PTSD) in December 2008.  The Veteran filed a claim for service connection for PTSD in October 2014.  He subsequently identified problems with depressive disorder and anxiety disorder.  However, just as in the previous evidence of record, the Veteran maintained that he suffered from a psychiatric disorder as a result of his active service.  In light of the record, the Board will broaden the claim under Clemons, and consider whether new and material evidence has been submitted to reopen a broader claim for an acquired psychiatric disorder to include PTSD, anxiety disorder and depressive disorder.

Finally, the Board has recharacterized the Veteran's claim for service connection "for scar left eye; fluorescent eyes, bilateral" as entitlement to service connection for residuals of a left eye injury.  The propriety of such a recharacterization was supported by the Veteran's representative on Board Hearing.  (T. at pgs. 2).  

The issue of entitlement to service connection for tinnitus has been raised at the Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increase initial rating for HL, new and material evidence to reopen a claim for service connection for a spine disability, and service connection for HTN, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for entitlement to service connection for anxiety disorder in December 2008.

2.  The evidence received since the December 2008 rating decision includes evidence that relates to unestablished facts necessary to substantiate the claim for service connection for an acquired psychiatric disorder is neither cumulative nor redundant of evidence already of record, and raise a reasonable possibility of substantiating the claim.

3.  The Veteran's currently diagnosed left eye chorioretinal scar is as likely as not related to service.


CONCLUSIONS OF LAW

1.  The RO's December 2008 decision denying the Veteran's claims of entitlement to service connection for anxiety disorder is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 20.1103 (2016).

2.  The criteria for reopening the claim of entitlement to service connection for PTSD are met.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (a) (2016).

3.  The criteria for service connection for a left eye chorioretinal scar are met.  38 U.S.C.A. 1110,1131,  5107 (West 2015); 38 C.F.R.§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104 (b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156 (a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO denied entitlement to service connection for an anxiety disorder (claimed as PTSD) in December 2008.  The claim was denied for a lack of in-service injury and nexus.  The Veteran did not appeal this denial and there was no new material evidence received within a year of the decision.  This decision is thereby final as to the evidence then of record, and are not subject to revision on the same factual basis.  38 U.S.C.A. § 7105 (b) (West 2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2017).

Since the 2008 denial, the Veteran has testified that a VA psychiatrist has correlated his newly diagnosed depressive disorder to service.  The Veteran's new diagnosis in conjunction with his presumed credible statements satisfy the low threshold requirements for new and material evidence.  The claim for service connection is reopened.  38 C.F.R. § 3.156 (a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Veteran seeks service connection for residuals of a left eye injury.  In relevant part, he asserts that a piece of shrapnel injured his eye during a firefight while stationed in Korea in December 1951.  See Board Hearing Transcript.  He specifies receiving only minimal first aid for his injury so that he could immediately thereafter provide aid to fellow servicemen who were more severely injured during the attack.  See July 2015 VA Form 9. 

Personnel records confirm the Veteran was stationed in Korea in December 1951.  They also support his reports of functioning as a medical aid at that time.  The Board finds his reports credible and reasonably consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154 (a).

In January 2015, the Veteran was afforded a VA examination to determine the nature and etiology of his asserted residual left eye disability.  Within the medical history section of the examination report the examiner noted "the Veteran gives hx of trauma to the left eye, fragment fell into eye while in Korea (1951)." This was the only notation of trauma to the eye included under medical history.  That said, following consideration of the record and in-person VA examination, the Veteran was diagnosed with "hx of lt eye old trauma--> old chorioretinal scar."  

The Board finds the record sufficient to establish service connection.  The Veteran has a current diagnosis and his reports of injuring his eye in-service have been found credible.  A VA examiner has arguably indicated that his current diagnosis was the result of his reported injury.  Therefore, service connection is warranted.

To the extent that the Veteran has other diagnosed eye disabilities, he is not seeking service connection for such disabilities, as confirmed by his representative on Board hearing.  (T. at pgs. 10-12).  Moreover, review of the evidence of record does not support that service connection would be warranted for such disabilities.

That said, the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's currently diagnosed left eye chorioretinal scar is related to his service.  38 U.S.C.A. § 1110, 1131 (West 2015); 38 C.F.R. § 3.303, 3.310 (2016).  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for a left eye chorioretinal scar is granted.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.

Entitlement service connection for a left eye chorioretinal scar is granted.


REMAND
New and Material Evidence

On Board hearing the Veteran reported receiving treatment while in-service for a low back injury in 1966/1967 at an Army hospital in Fort Benning, Georgia.  (T. at pgs. 16-17).  He recalled being hospitalized for a period and identified his treating physician as a "Lieutenant Colonel E. C."    He had also reported receiving back treatment records between 1955 and 1969 from Army hospitals in Bad Cannstatt in Germany, Fort Brooke in Puerto Rico, and the 29th and 312th Evacuation Hospitals in Vietnam.  The Board is not persuaded that VA has fulfilled its duty to assist the Veteran in collection of service hospital records (SHRs). 38 C.F.R. Â§ 3.159 (c).  It is important to note that the military branches of service define service treatment records (STRs) as outpatient treatment records and discharge summaries of inpatient care only. STRs do not include full inpatient treatment records.  See VBA Fast letter No. 13-09 (Apr. 26, 2013).

Service Connection

The Veteran seeks service connection for HTN which he asserts was aggravated by his service-connected DM II.  (T. at pgs. 6-7).  Of record are June 2009 and January 2015 VA examination reports which are both inadequate with regard to the question of aggravation.  In pertinent part, the 2009 examiner opined that the Veteran's DM II did not aggravate his HTN as there was no "microalbuminuria present."  However, the examiner failed to explain the significance of microalbuminuria not being present.  As a result, the rationale is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two).  Further, although the 2015 examiner addressed whether the Veteran's DM II caused HTN, no opinion was provided as to aggravation.  In light of the record, on remand, an addendum opinion should be obtained addressing the question of aggravation.

As to the Veteran's claim for service connection for an acquired psychiatric disorder a remand is also required.  In January 2015, the Veteran underwent a VA examination wherein he was diagnosed with depressive disorder NOS.  The examiner opined that the Veteran's depressive disorder was not related to service as he had not manifested psychiatric symptomatology until the deaths of his siblings in 2013.  The Board finds this opinion inadequate.  

Importantly, of record is a July 2008 VA examination report wherein the Veteran was diagnosed with anxiety disorder.  This diagnosis predates the deaths of his siblings by 7 years and therefore rebuts the 2015 examiner's opinion.  The 2015 examiner also failed to address the significance of the findings of the Veteran's VA psychiatrists.  See 2014 VAMC San Juan Treatment Records.  In relevant part, these clinicians diagnosed Axis I depressive disorder with an associated Axis IV diagnosis of the deaths of his siblings and combat experience.  By listing his combat experience under Axis IV, these physicians indicated that the Veteran's experiences were an etiologically significant psychosocial stressor contributing to his current psychiatric diagnosis.  Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  In light of these failures, a new opinion is required.

Increase Rating

With regard to the Veteran's claim for a compensable initial evaluation for his hearing loss, he was most recently examined in January 2015.  Significantly, on March 2017 Board hearing, he testified that his hearing loss has subjectively worsened since his last examination.  See (T. at pg. 4).  In light of the suggestion of a possible worsening of his hearing loss disability, the Board finds that a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  The Veteran also reported seeking VA treatment for hearing loss as recently as February 2017 wherein he was prescribed hearing aids.  This record is not in evidence.  Therefore, on remand, all outstanding treatment records must be obtained and associated with the claims file.

Other Considerations

On 2015 VA psychiatric examination, the Veteran reported being in receipt of Social Security Administration (SSA) benefits.  The record is unclear whether these benefits were obtained solely due to his age or because of actual disability.  On remand, the RO should clarify whether the Veteran is in receipt of SSA disability benefits.  If he is in receipt of SSA disability benefits, and such evidence is arguably relevant, VA must obtain a copy of the decision and the supporting medical records upon which the award was based.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1. Obtain all outstanding treatment medical records not associated with the claims file.  The Board is particularly interested in audiological and psychiatric records since January 2015.  

2. Contact the Veteran to determine whether he is in receipt of SSA disability benefits related to his current claims for disability.  If the Veteran responds in the affirmative, appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability determination with all associated medical records.

a. After making reasonable efforts, if the AOJ cannot obtain these records, it must specifically document the attempts that were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The AOJ must then: (a) notify the Veteran of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

3. Make attempts to obtain SHRs from the Fort Benning, Georgia Army hospital, between 1966 and 1967.  The Board is particularly interested in records pertaining to treatment for a low back injury. (T. at pgs. 16-17).  The Veteran has indicated that his treating physician was a "Lieutenant Colonel E. C." See October 2014 Newspaper Submissions for correct spelling of E. C.'s name"  

Special attention is also directed to an April 2008 VA Form 21-4142 wherein the Veteran indicated receiving treatment for his back between 1955 and 1969 from Army hospitals in Bad Cannstatt, Germany, Fort Brooke, Puerto Rico, and the 29th and 312th Evacuation Hospitals in Vietnam.  These SHRs should also be requested.  All efforts to obtain these records must be documented in the claims file.  If these records cannot be obtained, the Veteran must be notified of this fact and provided an opportunity to submit all service treatment records in his possession.

4. Afford the Veteran an audiology examination to determine severity of his right ear hearing loss disability.  The claims file should be available to, and reviewed by, the examiner in conjunction with the examination.  Ensure that the examiner provides all information required for rating purposes.

5. The claims file should be returned to the January 2015 HTN examiner for an addendum opinion.  If the January 2015 examiner is unavailable, the claims file should be provided to another appropriate examiner.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.  The Veteran may be recalled for examination if deemed necessary.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed HTN was aggravated (made worse) by his service-connected DM II disability.  The clinical significance, if any, of the presence or lack of presence of microalbuminuria should be discussed.

6. Schedule the Veteran for an examination, with an examiner other than the January 2015 VA examiner, to determine the nature and etiology of any diagnosed acquired psychiatric disabilities, to include depressive disorder NOS and anxiety disorder NOS.  The examiner should review the claims file, including the relevant medical records and the Veteran's statements, and indicate that such a review was completed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All necessary tests must be conducted.  After reviewing the record and examining the Veteran, the examiner should provide the following opinion:

a. Identify/diagnose any psychiatric disability that currently exists or has existed during the pendency of the appeal, which has since resolved. 

b. For each psychiatric disability diagnosed during the pendency of the appeal (to specifically include depressive disorder and anxiety disorder NOS), is it at least as likely as not (a 50% or greater probability) that such disorder had its onset in service, aggravated by service, occurred within a year of discharge, or is otherwise etiologically related to the Veteran's military service? 

i. In rendering this opinion, the examiner should directly address the repeat 2014 findings of the Veteran's VA psychiatrists who diagnosed depressive disorder NOS with a partial Axis IV diagnosis of combat experience.  By listing his combat experience under Axis IV, the VA physicians indicated that his experiences were an etiologically significant psychosocial stressor contributing to his current psychiatric diagnosis.

ii. Note, the January 2015 VA examination opinion was deemed inadequate as it opined that the Veteran's psychiatric symptomatology was solely due to the death of his siblings.  Such a finding is inadequate as a January 2009 VA examiner diagnosed anxiety disorder NOS prior to the deaths of his siblings.  Moreover, it does not address the aforementioned findings of VA psychiatrists that suggest the Veteran's psychiatric symptomatology is in some way associated with his combat experiences.

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

7. After completing the above actions, the Veteran's claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


